Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, it is not clear as to what element or how the control unit determines the measured flow rate detected by the flow sensor is caused by pesticide being dispensed. It seems that any computer would or visual determination provide such information based on the output signals or the motion of the movable element of the flow sensor in the flow path.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyo et al. (JP2006-34251) (hereinafter Hideyo).
Regarding claims 1 and 16, Hideyo teaches a pesticide volume meter for a pesticide spray system (1), comprising: a flow sensor (15) configured to measure a flow rate of a pesticide (8) dispensed by the pesticide spray system; a memory (work to be recorded to a personal computer, storage means); and a control unit (totaling terminal 13, mobile terminal 14) configured to determine a volume of pesticide dispensed by the pesticide spray system based on the measured flow rate, and store the determined volume in the memory, wherein the pesticide volume meter is configured to be disposed between a tank (3) and a spraying wand (5) of the pesticide spray system. While, Hideyo does not explicitly teach the control unit being configured to determine whether the measured flow rate detected by the flow sensor is caused by pesticide being dispensed by the pesticide spray system, Hideyo teaches the detection means that provides measured flow rate information of the pesticide being dispensed as it would not record when the pesticide is not disposed. Thus, providing the information of dispensed pesticide inherently teaches that the control unit to be configured whether the measured flow is being dispensed.
Regarding claim 2, Hideyo teaches a communication interface (14, 13, 18, 19) configured to transmit the determined volume to an external computing device (22).
Regarding claim 3, Hideyo teaches the communication interface is configured to communicate wirelessly with the external computing device (Fig. 1, abstract, page 6, para 1).

Regarding claim 5, while, Hideyo teaches all the claimed features, does not explicitly teach the inlet permits rotation of the housing with respect to the first hose, and the outlet permits rotation of the housing with respect to the second hose or the spraying wand, however, it would be within the scope of a skilled individual to design the flowmeter housing to rotate with respect to the first and second hoses connecting the inlets and the outlets since such an arrangement would provide easy installation and removal of the flowmeter from the system for maintenance or replacement.
Regarding claim 7, Hideyo teaches the control unit configured to calculate a volume of pesticide dispensed as a result of each activation of the pesticide spray system, and store the respective volume in the memory (description of page 5 regarding Fig. 1, Para 4).
Regarding claims 8 and 9, Hideyo teaches the control unit configured to calculate a cumulative total of the pesticide dispensed as a result of a plurality of activations of the pesticide spray system and store the cumulative total in the memory upon receipt of a user input (page 5, para 0004, page 6, para 2).
Regarding claim 10, Hideyo teaches the control unit being configured to reset the cumulative total upon receipt of the user input (page 11, Fig. 14).
Regarding claim 11, Hideyo teaches a display (36), wherein the display is configured to display the cumulative total (Fig. 7).

Regarding claim 14, while, Hideyo does not explicitly teach a rechargeable power supply, it is within the scope of a skilled individual that a power supply, either replaceable or rechargeable would be deployed in the portable equipment to power the portable terminal (14) as the portable terminal would require power the electronics, including the processor thererein.
Regarding claim 15, Hideyo teaches a pesticide spraying system (1), comprising: a tank (3) for storing a pesticide (8); a pump (4) for pressurising the tank; a spray applicator (5) in fluid communication with the tank; and the a pesticide volume meter (15), disposed on a fluid flowpath between the tank and the spray applicator (Fig. 1), the pesticide volume meter including a flow sensor configured to measure a flow rate of the pesticide dispensed by the pesticide spray system, a memory (18, 19), and a control unit (13, 14) configured to determine a volume of pesticide dispensed by the pesticide spraying system based on the measured flow rate, and store the determined volume in the memory, wherein the pesticide volume meter is configured to be disposed between the tank and the spray applicator of the pesticide spraying system. While, Hideyo does not explicitly teach the control unit being configured to determine whether the measured flow rate detected by the flow sensor is caused by pesticide being dispensed by the pesticide spray system, Hideyo teaches the detection means that provides measured flow rate information of the pesticide being dispensed as it would not record when the pesticide is not disposed. Thus, providing the information of dispensed pesticide inherently teaches that the control unit to be configured whether the measured flow is being dispensed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            2/24/2022